
	
		I
		111th CONGRESS
		2d Session
		H. R. 6471
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Lamborn (for
			 himself, Mr. Price of Georgia,
			 Mr. Bartlett, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		To require the Director of National Intelligence to
		  submit a report on the foreign development of electromagnetic pulse
		  weapons.
	
	
		1.Short titleThis Act may be cited as the
			 EMP Weapons Accountability Assessment
			 Act.
		2.Report on foreign
			 development of electromagnetic pulse weapons
			(a)In
			 generalThe Director of National Intelligence shall submit to the
			 appropriate congressional committees a report—
				(1)on the research,
			 development, testing, and deployment programs of foreign countries relating
			 to—
					(A)electromagnetic
			 pulse weapons;
					(B)delivery systems
			 for EMP weapons; and
					(C)platforms for
			 carrying EMP weapons delivery systems; and
					(2)that identifies
			 each foreign country that is pursuing an EMP weapons program, including the
			 means of delivery and the platforms, and describes the scope of such
			 program.
				(b)ContentsThe
			 report required under subsection (a) shall include, with respect to each
			 country identified in subsection (a)(2) the following:
				(1)An estimate of
			 when the EMP weapon program began.
				(2)An estimate of the
			 scope of such program.
				(3)A
			 description of the technical characteristics of the weapons that are being
			 pursued under such program.
				(4)A
			 description of how far such program has advanced.
				(5)A
			 description of any sources of assistance with respect to EMP weapons provided
			 to or by such country and, in the case of assistance provided by such country,
			 a description of to whom such assistance was provided.
				(6)An assessment of
			 how EMP weapons have been or are being incorporated into the national security
			 and military strategies of such country, with a specific focus on whether such
			 strategies assume that an EMP weapons attack can achieve effects similar to a
			 direct nuclear attack, but not be subject to the deterrence calculations
			 normally applied to nuclear weapons.
				(7)A
			 description of what kind of tests such country has conducted with delivery
			 systems, including ballistic missiles and satellite launch vehicles, that
			 demonstrate the capability to deliver EMP weapons.
				(8)An assessment of
			 whether such country is conducting research and development on the effects of
			 EMP weapons, including whether such country is assessing the vulnerabilities of
			 such country to EMP weapons and the ability of such country to survive an
			 attack making use of EMP weapons.
				(9)An assessment of
			 whether such country has tested an EMP delivery system from a platform
			 (including a ship or aircraft) that could serve to expedite the achievement of
			 an active EMP weapons capability against the United States.
				(10)An assessment of
			 whether such country perceives the United States to be particularly vulnerable
			 to an EMP weapons attack.
				(11)A description of
			 the elements of the research, development, test, and deployment program for EMP
			 weapons of such country, if any, that are designed as countermeasures to
			 defensive options for defeating EMP weapons attacks.
				(c)References to
			 other reportsThe report submitted under subsection (a) shall
			 include a copy of any other report that is incorporated by reference into the
			 report submitted under subsection (a).
			(d)Unclassified
			 summaryThe report submitted under subsection (a) shall include
			 an unclassified summary of such report.
			(e)Submission to
			 Congress
				(1)In
			 generalExcept as provided in paragraph (2), the Director of
			 National Intelligence shall submit to the appropriate congressional committees
			 the first report required under subsection (a) not later than 180 days after
			 the date of the enactment of this Act.
				(2)Notification of
			 delay in submissionIf the Director of National Intelligence
			 determines that it will not be possible for the Director to submit the report
			 required under subsection (a) by the date required under paragraph (1), the
			 Director shall, not later than 30 days prior to the expiration of the 180-day
			 period beginning on the date of the enactment of this Act, submit to the
			 appropriate congressional committees a notice—
					(A)that such report
			 will not be submitted by the date required under paragraph (1); and
					(B)setting forth the
			 date by which the Director will submit such report.
					(f)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Permanent
			 Select Committee on Intelligence and the Committee on Armed Services of the
			 House of Representatives; and
					(B)the Select
			 Committee on Intelligence and the Committee on Armed Services of the
			 Senate.
					(2)Delivery
			 systemThe term delivery system means any means for
			 placing an EMP weapon in a location where the explosion of the weapon will have
			 an intended damaging impact on electrical power systems, electronics,
			 information systems, and other infrastructure that depends on such
			 systems.
				(3)Electromagnetic
			 pulse weaponThe terms electromagnetic pulse weapon
			 and EMP weapon mean an explosive weapon that generates
			 electromagnetic fields that have a high likelihood of damaging electrical power
			 systems, electronics, information systems, and other infrastructure that
			 depends on such systems.
				(4)PlatformThe
			 term platform means any system capable of serving as the launch
			 point of an EMP weapon delivery system.
				
